Exhibit 10.1

 

NOTE MODIFICATION AGREEMENT

 

This Note Modification Agreement (this “Agreement”), dated as of August 12, 2005
to be effective July 1, 2005, is by and between Waste Systems, Inc., a Delaware
corporation (“Lender”), and 3CI Complete Compliance Corporation, a Delaware
corporation (“Borrower”).  Terms not otherwise defined herein shall have the
same meanings as set forth in the Note (as defined below).

 

RECITALS:

 

WHEREAS, Borrower and Lender have entered into that certain Second Amended and
Restated Secured Promissory Note, dated September 30, 2004, in the original
principal amount of $1,302,826.48 (as amended, modified, or restated from time
to time, the “Note”); and

 

WHEREAS, pursuant to the terms and conditions of the Note, Borrower has agreed
to make a principal and interest payment in the amount of $25,000 on the fifth
(5th) business day of each calendar month commencing on October 7, 2004 (the
“Required Payments”); and

 

WHEREAS, Borrower has requested that Lender waive requiring Borrower to make the
Required Payments that shall become due and owing for a period of six
(6) months, commencing with the payment due on July 5, 2005, through and
including the payment due on December 5, 2005, as set forth herein (such period
being the “Deferral Period”); and

 

WHEREAS, Borrower and Lender desire to modify payment terms of the Note as
herein set forth;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Note Modification.  Borrower shall not be required to make any
Required Payments during the Deferral Period.  During the Deferral Period, the
unpaid principal balance of the Note shall continue to accrue interest until
paid at the Prime Rate, not to exceed 13% per annum, in accordance with the
terms and conditions of the Note.  After the Deferral Period, Borrower shall
make payments in accordance with the Note (i.e., Borrower shall pay $25,000 on
January 5, 2006, and on the fifth (5th) business day of each calendar month
thereafter until the Maturity Date).  Borrower may prepay the Required Payments
plus all accrued interest, in whole or in part, at any time without notice or
prepayment penalty.

 


2.             EFFECT OF MODIFICATION.  EXCEPT AS EXPRESSLY MODIFIED AND
SUPERSEDED BY THIS AGREEMENT, THE NOTE SHALL CONTINUE IN FULL FORCE AND EFFECT
IN ACCORDANCE WITH ITS TERMS.

 


3.             MULTIPLE COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN A
NUMBER OF IDENTICAL SEPARATE COUNTERPARTS, EACH OF WHICH FOR ALL PURPOSES IS TO
BE DEEMED AN ORIGINAL, BUT BOTH OF WHICH SHALL CONSTITUTE, COLLECTIVELY, ONE
AGREEMENT.

 


4.             REFERENCE TO AGREEMENT.  THE NOTE AND ANY AND ALL OTHER
AGREEMENTS, DOCUMENTS OR INSTRUMENTS NOW OR HEREAFTER EXECUTED AND DELIVERED
PURSUANT TO THE TERMS HEREOF CONTAINING A REFERENCE TO THE NOTE SHALL MEAN AND
REFER TO THE NOTE, AS MODIFIED HEREBY.  ALL CAPITALIZED WORDS THAT ARE NOT
DEFINED IN THIS AGREEMENT SHALL HAVE THE SAME DEFINITIONS AS ESTABLISHED IN THE
NOTE.

 


5.             HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AGREEMENT.

 


6.             GOVERNING LAW; VENUE.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT THIS AGREEMENT AND THE OBLIGATIONS AND UNDERTAKINGS OF THE PARTIES
HEREUNDER SHALL BE PERFORMABLE IN DALLAS, DALLAS COUNTY, TEXAS.   THIS NOTE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
TEXAS, WITHOUT GIVING EFFECT TO SUCH STATE’S PRINCIPLES OF CONFLICT OF LAWS.


 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.

 

 

BORROWER:

LENDER:

 

 

3CI COMPLETE COMPLIANCE

WASTE SYSTEMS, INC.

CORPORATION

 

 

 

 

 

By:

/s/ Matthew D. Peiffer

 

By:

   /s/ Elizabeth L. Brandel

 

 

Matthew D. Peiffer

Name:

  Elizabeth L. Brandel

 

 

Chief Financial Officer

Title:

  VP Finance

 

 

--------------------------------------------------------------------------------